Pezman, J. The complaint filed herein alleges that there is now due and owing claimant from respondent the sum of $3,740.00. Said amount represents charges for certain changes, alterations, additions and extra work in connection with a contract entered into with the State of Illinois, Department of Public Works and Buildings, for the construction of a certain building in Springfield, Illinois, known as the New State Museum Building. The contract was entered into on December 28, 1960, and was subsequently amended by authorizations, issued by respondent, and agreed to by claimant. It is further alleged that the provisions of the contract and subsequent authorizations were completely performed by claimant on or before November 18, 1963; that respondent was submitted a statement for the balance due and owing claimant on or about November 18, 1963; and, that the appropriation lapsed prior to the payment of said claim. Respondent’s Departmental Report and Supplemental Departmental Report, dated January 8, 1964 and May 15, 1964, respectively, and signed by Francis S. Lorenz, Director of the Department of Public Works and Buildings, acknowledge that the balance due and owing claimant for performing said services is the sum of $3,740.00. Respondent has stipulated in writing with claimant that the Departmental Report and Supplemental Departmental Report of the Department of Public Works and Buildings shall constitute the record in the case. From the record submitted in this case, it appears that the amount of $3,740.00 is now due and owing claimant by respondent, and an award in that amount is hereby made.